USCA4 Appeal: 21-7272       Doc: 21        Filed: 02/22/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7272


        ROBERT WILKINS,

                             Plaintiff - Appellant,

                      v.

        DAVID SHAW, Administrator; JAMES MCVIGOR, Sheriff; PHIL CORBETT,
        Chief; ELAINE TANSKI, Nurse,

                             Defendants - Appellees,

                      and

        UNITED STATES MARSHALS,

                             Defendant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:20-ct-03031-D)


        Submitted: February 17, 2022                                  Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Robert Wilkins, Appellant Pro Se. James R. Morgan, Jr., WOMBLE BOND DICKINSON
        (US) LLP, Winston-Salem, North Carolina; Christina Jansen Banfield, HARRIS,
USCA4 Appeal: 21-7272      Doc: 21         Filed: 02/22/2022    Pg: 2 of 3




        CREECH, WARD & BLACKERBY, New Bern, North Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-7272         Doc: 21     Filed: 02/22/2022    Pg: 3 of 3




        PER CURIAM:

              Robert Wilkins appeals the district court’s order granting summary judgment in

        favor of four individually named defendants in his 42 U.S.C. § 1983 action. We have

        reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

        stated by the district court. Wilkins v. Shaw, No. 5:20-ct-03031-D (E.D.N.C. Aug. 20,

        2021). We grant Wilkins’ motion to amend in part, insofar as he seeks to supplement the

        arguments in his informal brief, but deny the motion to amend in part, insofar as Wilkins

        seeks substantive relief from the district court’s order. We deny Wilkins’ request for

        counsel. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                    AFFIRMED




                                                   3